Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 1 of 8 Page ID
                                 #:5412




        EXHIBIT 9
Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 2 of 8 Page ID
                                 #:5413
                       Duncan Crabtree-Ireland

   1                   UNITED STATES DISTRICT COURT
   2                   CENTRAL DISTRICT OF CALIFORNIA
   3
   4   KEVIN RISTO, on behalf                   )
       of himself and all others                )
   5   similarly situated,                      )
                                                )
   6                  Plaintiffs,               )
                                                )
   7         vs.                                )   Case No. 2:18-cv-
                                                )   07241-CAS-PLA
   8   SCREEN ACTORS GUILD-AMERICAN             )
       FEDERATION OF TELEVISION AND             )
   9   RADIO ARTISTS, a Delaware                )
       corporation; AMERICAN FEDERATION         )
  10   OF MUSICIANS OF THE UNITED STATES )
       AND CANADA, a California                 )
  11   nonprofit corporation; et al.,           )
                                                )
  12                  Defendants.               )
       __________________________________)
  13
  14
  15
  16                DEPOSITION OF DUNCAN CRABTREE-IRELAND
  17                         CONDUCTED VIRTUALLY
  18                    TUESDAY, FEBRUARY 16, 2021
  19                                9:05 a.m.
  20
  21   Job No. 269207
  22   Pages: 248
  23   Reported by:    Lorie Rhyne, CSR, RPR, CRR
  24   Appearing remotely from San Diego, California
  25



 Golkow Litigation Services                                         Page 1
                                                                        Exhibit 9
                                                                        Page 113
Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 3 of 8 Page ID
                                 #:5414
                       Duncan Crabtree-Ireland

   1                R E M O T E     A P P E A R A N C E S

   2

   3         On Behalf of the Plaintiff Kevin Risto:

   4               PAUL KIESEL, ESQ.

   5               NICHOLAS "NICO" BRANCOLINI, ESQ.

   6               MARIANA A. McCONNELL, ESQ.

   7               Kiesel Law LLP

   8               8648 Wilshire Boulevard

   9               Beverly Hills, California 90211

  10               (310) 854-0812

  11               Kiesel@kiesel.law

  12               brancolini@kiesel.law

  13               mcconnell@kiesel.law

  14

  15         Co-Counsel:

  16               NEVILLE JOHNSON, ESQ.

  17               DANIEL B. LIFSCHITZ, ESQ.

  18               Johnson and Johnson

  19               439 North Canon Drive, Suite 200

  20               Beverly Hills, California 90210

  21               (310) 975-1095

  22               dlifschitz@jjllplaw.com

  23               njohnson@jjllplaw.com

  24

  25




 Golkow Litigation Services                                       Page 2
                                                                     Exhibit 9
                                                                     Page 114
Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 4 of 8 Page ID
                                 #:5415
                       Duncan Crabtree-Ireland

   1         On Behalf of the Defendants:

   2               ANDREW J. THOMAS, ESQ.

   3               ANDREW G. SULLIVAN, ESQ.

   4               ANNA LYONS, ESQ.

   5               Jenner & Block

   6               633 West 5th Street, Suite 3600

   7               Los Angeles, California 90071

   8               (213) 239-5155

   9               ajthomas@jenner.com

  10               agsullivan@jenner.com

  11               alyons@jenner.com

  12

  13         On Behalf of Defendant SAG-AFTRA:

  14               SARAH LUPPEN FOWLER, ESQ.

  15               SAG-AFTRA

  16               5757 Wilshire Boulevard, 9th Floor

  17               Los Angeles, California 90036

  18               (323) 549-6836

  19

  20         Videographer:     JENNIFER FRANKLIN

  21

  22

  23

  24

  25




 Golkow Litigation Services                                       Page 3
                                                                     Exhibit 9
                                                                     Page 115
Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 5 of 8 Page ID
                                 #:5416
Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 6 of 8 Page ID
                                 #:5417
Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 7 of 8 Page ID
                                 #:5418




                                                                     Exhibit 9
                                                                     Page 118
Case 2:18-cv-07241-CAS-PLA Document 141-9 Filed 07/02/21 Page 8 of 8 Page ID
                                 #:5419
                       Duncan Crabtree-Ireland

   1                   CERTIFICATE OF COURT REPORTER

   2

   3               I, LORIE RHYNE, CSR No. 12905, RPR, CRR, a

   4     Certified Shorthand Reporter, for the County of

   5     San Diego, State of California, the officer before whom

   6     the foregoing deposition was taken, do hereby certify

   7     that the foregoing transcript is a true and correct

   8     record of the testimony given; that said testimony was

   9     taken by me stenographically and thereafter reduced to

  10     typewriting under my direction; that reading and

  11     signing was not discussed; and that I am neither

  12     counsel for, related to, nor employed by any of the

  13     parties to this case and have no interest, financial or

  14     otherwise, in its outcome.

  15               Dated this 25th day of February, 2021.

  16

  17

  18                             ____________________________

  19                             LORIE RHYNE

  20                             CSR No. 12905

  21

  22

  23

  24

  25




 Golkow Litigation Services                                     Page 248
                                                                     Exhibit 9
                                                                     Page 119
